Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered July 5, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
The court providently exercised its discretion in denying, *419without a hearing, defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]), since defendant’s unsubstantiated claims were refuted by his plea allocution. Defendant submitted a standard form lacking any case-specific allegations, and his oral submission added nothing of substance (see People v Little, 37 AD3d 214 [2007], lv denied 8 NY3d 987 [2007]). The record establishes that the plea was knowing, intelligent and voluntary.
Defendant did not establish any good cause for a reassignment of counsel, or any facts that warranted further inquiry by the court. The record demonstrates that counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Andrias, J.E, Nardelli, Buckley and Catterson, JJ.